FILED
                             NOT FOR PUBLICATION                            MAR 01 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOSE EMILIO RUIZ-QUIROZ,                         No. 14-70270

               Petitioner,                       Agency No. A090-811-286

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Jose Emilio Ruiz-Quiroz, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his request

for an abeyance of his appeal and dismissing his appeal from an immigration

judge’s order of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo claims of due process violations, Vilchez v. Holder, 682 F.3d 1195, 1198

(9th Cir. 2012), and we deny the petition for review.

      The BIA did not violate due process in denying Ruiz-Quiroz’ request to hold

his appeal in abeyance, where the request was not sufficiently supported and the

BIA provided reasoned grounds for denial. In addition, the denial did not prevent

Ruiz-Quiroz from presenting his ineffective assistance claim in a motion to reopen.

See id. at 1199 (the court will reverse the BIA’s decision on due process grounds if

the proceeding was “so fundamentally unfair that the alien was prevented from

reasonably presenting his case”); She v. Holder, 629 F.3d 958, 963 (9th Cir. 2010)

(“Due process and this court’s precedent require a minimum degree of clarity in

dispositive reasoning and in the treatment of a properly raised argument.”).

      PETITION FOR REVIEW DENIED.




                                          2                                    14-70270